USCA4 Appeal: 21-6976      Doc: 21         Filed: 08/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6976


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RAYNARD MONTEL EADY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. David C. Norton, District Judge. (2:12-cr-00415-DCN-1)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett
        Dehart, Acting United States Attorney, Nathan S. Williams, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6976         Doc: 21       Filed: 08/22/2022     Pg: 2 of 2




        PER CURIAM:

               Raynard Montel Eady appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142

        S. Ct. 383 (2021). We have reviewed the parties’ briefs and the record on appeal, and we

        conclude that the district court did not abuse its discretion.         The court denied the

        compassionate release motion after explaining why Eady failed to demonstrate

        extraordinary and compelling circumstances, discussing the applicable 18 U.S.C. § 3553(a)

        factors, and sufficiently explaining the reasons for the denial. See United States v. High,

        997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial

        of straightforward compassionate release motion). We therefore affirm the district court’s

        order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2